  Case 17-30696            Doc 32    Filed 12/11/18 Entered 12/11/18 11:35:18        Desc Main
                                       Document     Page 1 of 8
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 17-30696
                                                  §
  VANESSA NICOLE THOMAS                           §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $1,215.13               Assets Exempt:        $1,600.00
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $2,518.63           Without Payment:      $34,320.00

Total Expenses of
Administration:                   $883.73


        3)      Total gross receipts of $4,362.00 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $959.64 (see Exhibit 2), yielded net receipts of $3,402.36 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 17-30696            Doc 32    Filed 12/11/18 Entered 12/11/18 11:35:18            Desc Main
                                       Document     Page 2 of 8

                                    CLAIMS           CLAIMS             CLAIMS             CLAIMS
                                  SCHEDULED         ASSERTED           ALLOWED              PAID
  Secured Claims
  (from Exhibit 3)                          $0.00           $0.00              $0.00             $0.00
  Priority Claims:
      Chapter 7 Admin.
      Fees and Charges                         NA        $883.73            $883.73           $883.73
       (from Exhibit 4)
      Prior Chapter Admin.
      Fees and Charges                         NA           $0.00              $0.00             $0.00
      (from Exhibit 5)
      Priority Unsecured
      Claims                                $0.00           $0.00              $0.00             $0.00
      (From Exhibit 6)
  General Unsecured
  Claims (from Exhibit 7)             $30,267.00       $9,898.63           $9,898.63         $2,518.63

    Total Disbursements               $30,267.00      $10,782.36         $10,782.36          $3,402.36

        4). This case was originally filed under chapter 7 on 10/13/2017. The case was pending
  for 13 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 11/19/2018                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
  Case 17-30696            Doc 32       Filed 12/11/18 Entered 12/11/18 11:35:18                    Desc Main
                                          Document     Page 3 of 8
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                       UNIFORM                        AMOUNT
                                                                         TRAN. CODE                     RECEIVED
2017 Federal Income Tax Refund                                            1224-000                         $4,362.00
TOTAL GROSS RECEIPTS                                                                                       $4,362.00

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

               PAYEE                                 DESCRIPTION                       UNIFOR             AMOUNT
                                                                                          M                  PAID
                                                                                        TRAN.
                                                                                        CODE
VANESSA THOMAS                          Funds to Third Parties                         8500-002              $959.64
TOTAL FUNDS PAID TO                                                                                          $959.64
DEBTOR AND THIRD PARTIES


 EXHIBIT 3 – SECURED CLAIMS
 NONE


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

         PAYEE             UNIFORM                   CLAIMS   CLAIMS                   CLAIMS              CLAIMS
                          TRAN. CODE              SCHEDULED ASSERTED                 ALLOWED                 PAID
David P. Leibowitz,          2100-000                         NA         $850.59          $850.59            $850.59
Trustee
David P. Leibowitz,          2200-000                         NA          $14.80           $14.80             $14.80
Trustee
Green Bank                   2600-000                         NA          $18.34           $18.34             $18.34
TOTAL CHAPTER 7 ADMIN. FEES AND                               NA         $883.73          $883.73            $883.73
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM           CLAIMANT          UNIFORM                CLAIMS             CLAIMS   CLAIMS               CLAIMS
NUMBER                            TRAN. CODE           SCHEDULED           ASSERTED ALLOWED                  PAID
     1        T Mobile/T-            7100-000                $1,046.00         $672.52        $672.52        $672.52
              Mobile USA Inc

UST Form 101-7-TDR (10/1/2010)
  Case 17-30696             Doc 32   Filed 12/11/18 Entered 12/11/18 11:35:18     Desc Main
                                       Document     Page 4 of 8

     2        Commonwealth           7200-000       $2,281.00   $2,556.47   $2,556.47    $511.54
              Edison Company
     3        City of Chicago        7200-000           $0.00    $689.37     $689.37     $137.94
              Department
     4        City Of Chicago        7200-000           $0.00   $5,980.27   $5,980.27   $1,196.63
              Department of
              Finance
              Acceptance Now         7100-000       $4,474.00      $0.00        $0.00      $0.00
              Credit One Bank        7100-000        $588.00       $0.00        $0.00      $0.00
              Peoples Energy         7100-000        $333.00       $0.00        $0.00      $0.00
              Peoples Energy         7100-000        $881.00       $0.00        $0.00      $0.00
              Peoples Energy         7100-000        $862.00       $0.00        $0.00      $0.00
              Peoples Gas            7100-000        $614.00       $0.00        $0.00      $0.00
              Peoples Gas,           7100-000        $342.00       $0.00        $0.00      $0.00
              Light & Coke
              Santander              7100-000       $4,168.00      $0.00        $0.00      $0.00
              US Department of       7100-000       $2,625.00      $0.00        $0.00      $0.00
              Education
              US Department of       7100-000       $1,750.00      $0.00        $0.00      $0.00
              Education
              US Department of       7100-000       $4,820.00      $0.00        $0.00      $0.00
              Education
              US Department of       7100-000       $2,193.00      $0.00        $0.00      $0.00
              Education
              US Department of       7100-000       $3,290.00      $0.00        $0.00      $0.00
              Education
TOTAL GENERAL UNSECURED CLAIMS                     $30,267.00   $9,898.63   $9,898.63   $2,518.63




UST Form 101-7-TDR (10/1/2010)
                                             Case 17-30696                 Doc 32   Filed 12/11/18
                                                                                               FORM 1Entered 12/11/18 11:35:18                                         Desc Main
                                                                                       Document     Page
                                                                           INDIVIDUAL ESTATE PROPERTY     5 ofAND
                                                                                                      RECORD   8 REPORT                                                                 Page No:    1              Exhibit 8
                                                                                                           ASSET CASES

Case No.:                     17-30696                                                                                                                        Trustee Name:                               David Leibowitz
Case Name:                    THOMAS, VANESSA NICOLE                                                                                                          Date Filed (f) or Converted (c):            10/13/2017 (f)
For the Period Ending:        11/19/2018                                                                                                                      §341(a) Meeting Date:                       11/15/2017
                                                                                                                                                              Claims Bar Date:                            06/29/2018

                                  1                                                 2                               3                                 4                        5                                         6

                         Asset Description                                        Petition/                  Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                                        Unscheduled                 (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                     Value                           Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                           Less Liens, Exemptions,
                                                                                                              and Other Costs)

 Ref. #
1       Two beds, one sofa, one table, and one kitchen                                   $400.00                                     $0.00                                          $0.00                                            FA
        table
2       Two TV's, two cellphones, DVD player                                             $700.00                                     $0.00                                          $0.00                                            FA
3        Jeans, sweaters, socks, underwear, and tennis                                   $500.00                                     $0.00                                          $0.00                                            FA
         shoes (debtor and daughter)
4        401(k) - Walmart                                                                $315.13                                $315.13                                             $0.00                                            FA
5        Security Deposit (with landlord)                                                $900.00                                $900.00                                             $0.00                                            FA
6        2017 Federal Income Tax Refund                            (u)                     $0.00                              $3,402.36                                        $4,362.00                                             FA
Asset Notes:       Debtor's Pro-Rated Portion: $959.64


TOTALS (Excluding unknown value)                                                                                                                                                                        Gross Value of Remaining Assets
                                                                                        $2,815.13                             $4,617.49                                         $4,362.00                                       $0.00




     Major Activities affecting case closing:
      06/14/2018      2018 Reporting Period:
                      Trustee's Final Report set to be heard August 22, 2018.


 Initial Projected Date Of Final Report (TFR):           07/31/2018                                Current Projected Date Of Final Report (TFR):                                   /s/ DAVID LEIBOWITZ
                                                                                                                                                                                   DAVID LEIBOWITZ
                                             Case 17-30696             Doc 32  Filed 12/11/18
                                                                                          FORMEntered
                                                                                                  2      12/11/18 11:35:18                                   Desc MainPage No: 1                   Exhibit 9
                                                                                  Document      Page  6 of 8
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-30696                                                                                                 Trustee Name:                      David Leibowitz
 Case Name:                        THOMAS, VANESSA NICOLE                                                                                   Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***0388                                                                                               Checking Acct #:                  ******9601
Co-Debtor Taxpayer ID #:                                                                                                                    Account Title:
For Period Beginning:              10/13/2017                                                                                               Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 11/19/2018                                                                                               Separate bond (if applicable):

       1                2                                   3                                            4                                                        5                6                       7

   Transaction       Check /                           Paid to/                  Description of Transaction                                  Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                           Tran Code            $                $


03/28/2018                     United States Treasury                     2017 Federal Income Tax Refund                                        *               $4,362.00                                      $4,362.00
                      {6}                                                 Estate Portion - 2017 Federal Income Tax              $3,402.36    1224-000                                                          $4,362.00
                                                                          Refund
                      {6}                                                 Debtor's Pro-Rated Portion - 2017 Federal              $959.64     1280-002                                                          $4,362.00
                                                                          Income Tax Refund
03/30/2018                     Green Bank                                 Bank Service Fee                                                   2600-000                                      $1.13               $4,360.87
04/04/2018           3001      VANESSA THOMAS                             Debtor's Pro-Rated Portion - 2017 Federal Income Tax               8500-002                                   $959.64                $3,401.23
                                                                          Refund
04/30/2018                     Green Bank                                 Bank Service Fee                                                   2600-000                                      $6.28               $3,394.95
05/31/2018                     Green Bank                                 Bank Service Fee                                                   2600-000                                      $5.47               $3,389.48
06/29/2018                     Green Bank                                 Bank Service Fee                                                   2600-000                                      $5.46               $3,384.02
08/26/2018           3002      David P. Leibowitz                         Trustee Expenses                                                   2200-000                                     $14.80               $3,369.22
08/26/2018           3003      David P. Leibowitz                         Trustee Compensation                                               2100-000                                   $850.59                $2,518.63
08/26/2018           3004      T Mobile/T-Mobile USA Inc                  Claim #: 1; Amount Claimed: $672.52; Distribution                  7100-000                                   $672.52                $1,846.11
                                                                          Dividend: 100.00%;
08/26/2018           3005      Commonwealth Edison Company                Claim #: 2; Amount Claimed: $2,556.47; Distribution                7200-000                                   $511.54                $1,334.57
                                                                          Dividend: 20.01%;
08/26/2018           3006      City of Chicago Department                 Claim #: 3; Amount Claimed: $689.37; Distribution                  7200-000                                   $137.94                $1,196.63
                                                                          Dividend: 20.01%;
08/26/2018           3007      City Of Chicago Department of Finance      Claim #: 4; Amount Claimed: $5,980.27; Distribution                7200-000                                  $1,196.63                  $0.00
                                                                          Dividend: 20.01%;




                                                                                                                                            SUBTOTALS            $4,362.00             $4,362.00
                                            Case 17-30696         Doc 32  Filed 12/11/18
                                                                                     FORMEntered
                                                                                             2      12/11/18 11:35:18                               Desc MainPage No: 2                      Exhibit 9
                                                                             Document      Page  7 of 8
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          17-30696                                                                                         Trustee Name:                         David Leibowitz
Case Name:                        THOMAS, VANESSA NICOLE                                                                           Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***0388                                                                                       Checking Acct #:                      ******9601
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:             10/13/2017                                                                                       Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                11/19/2018                                                                                       Separate bond (if applicable):

      1                 2                                3                                          4                                                     5                  6                       7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement               Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $4,362.00               $4,362.00                  $0.00
                                                                                          Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                      Subtotal                                                           $4,362.00               $4,362.00
                                                                                          Less: Payments to debtors                                          $0.00                   $0.00
                                                                                      Net                                                                $4,362.00               $4,362.00



                     For the period of 10/13/2017 to 11/19/2018                                                 For the entire history of the account between 03/28/2018 to 11/19/2018

                     Total Compensable Receipts:                       $3,402.36                                Total Compensable Receipts:                                 $3,402.36
                     Total Non-Compensable Receipts:                     $959.64                                Total Non-Compensable Receipts:                               $959.64
                     Total Comp/Non Comp Receipts:                     $4,362.00                                Total Comp/Non Comp Receipts:                               $4,362.00
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $3,402.36                                Total Compensable Disbursements:                            $3,402.36
                     Total Non-Compensable Disbursements:                $959.64                                Total Non-Compensable Disbursements:                          $959.64
                     Total Comp/Non Comp Disbursements:                $4,362.00                                Total Comp/Non Comp Disbursements:                          $4,362.00
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                            Case 17-30696         Doc 32  Filed 12/11/18
                                                                                     FORMEntered
                                                                                             2      12/11/18 11:35:18                       Desc MainPage No: 3                    Exhibit 9
                                                                             Document      Page  8 of 8
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-30696                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       THOMAS, VANESSA NICOLE                                                                    Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***0388                                                                                Checking Acct #:                     ******9601
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            10/13/2017                                                                                Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               11/19/2018                                                                                Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                               $4,362.00             $4,362.00                    $0.00




                     For the period of 10/13/2017 to 11/19/2018                                         For the entire history of the case between 10/13/2017 to 11/19/2018

                     Total Compensable Receipts:                       $3,402.36                        Total Compensable Receipts:                                 $3,402.36
                     Total Non-Compensable Receipts:                     $959.64                        Total Non-Compensable Receipts:                               $959.64
                     Total Comp/Non Comp Receipts:                     $4,362.00                        Total Comp/Non Comp Receipts:                               $4,362.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $3,402.36                        Total Compensable Disbursements:                            $3,402.36
                     Total Non-Compensable Disbursements:                $959.64                        Total Non-Compensable Disbursements:                          $959.64
                     Total Comp/Non Comp Disbursements:                $4,362.00                        Total Comp/Non Comp Disbursements:                          $4,362.00
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
